


110 HR 5150 IH: To amend the Internal Revenue Code of 1986 to increase

U.S. House of Representatives
2008-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5150
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2008
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the child tax credit for taxable years beginning in 2008 and provide for the
		  advance payment thereof.
	
	
		1.Increase in and acceleration
			 of child tax credit for taxable year 2008
			(a)In
			 generalSubsection (a) of
			 Section 24 of the Internal Revenue Code of 1986 (relating to the child tax
			 credit) is amended by inserting ($1,300 for taxable years beginning in
			 2008) before the period at the end.
			(b)Advance payment
			 of portion of increased credit in 2008
				(1)In
			 generalSection 6429 of such
			 Code (relating to advance payment of portion of increased child credit for
			 2003) is amended to read as follows:
					
						6429.Advance
				payment of portion of increased child credit for 2008
							(a)In
				generalEach taxpayer who was allowed a credit under section 24
				on the return for the taxpayer’s first taxable year beginning in 2007 shall be
				treated as having made a payment against the tax imposed by chapter 1 for such
				taxable year in an amount equal to the child tax credit refund amount (if any)
				for such taxable year.
							(b)Child tax credit
				refund amountFor purposes of this section, the child tax credit
				refund amount is the amount by which the aggregate credits allowed under part
				IV of subchapter A of chapter 1 for such first taxable year would have been
				increased if—
								(1)the per child
				amount under section 24(a) for such year were $1,300,
								(2)only qualifying
				children (as defined in section 24(c)) of the taxpayer for such year who had
				not attained age 17 as of December 31, 2008, were taken into account,
				and
								(3)section
				24(d)(1)(B)(ii) did not apply.
								(c)Timing of
				paymentsIn the case of any overpayment attributable to this
				section, the Secretary shall, subject to the provisions of this title, refund
				or credit such overpayment as rapidly as possible and, to the extent
				practicable, before October 1, 2008. No refund or credit shall be made or
				allowed under this section after December 31, 2008.
							(d)Coordination
				with child tax credit
								(1)In
				generalThe amount of credit which would (but for this subsection
				and section 26) be allowed under section 24 for the taxpayer’s first taxable
				year beginning in 2008 shall be reduced (but not below zero) by the payments
				made to the taxpayer under this section. Any failure to so reduce the credit
				shall be treated as arising out of a mathematical or clerical error and
				assessed according to section 6213(b)(1).
								(2)Joint
				returnsIn the case of a payment under this section with respect
				to a joint return, half of such payment shall be treated as having been made to
				each individual filing such return.
								(e)No
				interestNo interest shall be allowed on any overpayment
				attributable to this
				section.
							.
				(2)Clerical
			 amendmentThe table of sections for subchapter B of chapter 65 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 6429. Advance payment of portion of
				increased child credit for
				2008.
						
						.
				(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2007.
				(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall take effect on the date of the enactment of this
			 Act.
				
